Citation Nr: 1530363	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether referral for consideration of entitlement to an increased rating for right lower extremity neurological impairment on an extra-scheduler basis is warranted under 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected back, right lower extremity and left knee disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969 and February 1973 to December 1982, and had subsequent service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2014 decision, the Board granted an increased schedular rating of 40 percent, but not higher, for the Veteran's right lower extremity neurological impairment.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for remand and returned the case to the Board for action consistent with the joint motion.  Specifically, the parties to the joint motion agreed that the Board's denial of a schedular rating in excess of 40 percent should be affirmed.  The parties also agreed that the Board failed to provide adequate reasons and bases for its determination that referral for extra-schedular consideration was not warranted for the disability.  In addition, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that a TDIU claim was not reasonably raised by the record.  The Court has remanded the case on those issues alone, and therefore, the Board has characterized the issues as set forth on the title page above. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.
FINDING OF FACT

The Veteran's right lower extremity neurological impairment is adequately contemplated by the scheduler rating criteria.


CONCLUSION OF LAW

The criteria for referral of the Veteran's claim for a higher rating for right lower extremity neurological impairment to the Director of Compensation Service for extra-schedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran has not been provided with a new letter that addresses the requirements necessary for referral of a case to the Director of Compensation Service for extra-schedular consideration, the Board finds that this deficiency has not prejudiced the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the Veteran has been notified of the evidence necessary to substantiate his claim via written correspondence from the RO.  Moreover, his attorney has demonstrated actual knowledge of the evidence pertinent to substantiating his claim.  Specifically, the attorney provided a substantial brief to the Court in support of his appeal noted above, wherein he provided a complete argument detailing the reason he believed his case should be referred for extra-scheduler consideration.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In April 2015, the Veteran's representative requested an additional 90 days to submit additional material; however, in June 2015 the representative requested the Board to proceed with a decision, as no additional evidence would be added to the record.  Accordingly, the Board will address the merits of the issue on appeal.

Legal Criteria

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Analysis

As noted above, the Court has remanded the case for additional consideration as to whether referral to the Director of Compensation Service is warranted for extra-scheduler consideration of the Veteran's claim for entitlement to an increased rating for right lower extremity neurological impairment.  

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This diagnostic code pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In his brief to the Court, the Veteran through his representative has asserted an extra-scheduler rating referral is warranted, because the Veteran occasionally utilizes a power scooter.  In particular, the Veteran's representative has asserted the Board failed to provide adequate reasons and bases for its determination that the manifestations of the Veteran's disability were contemplated by the schedular criteria, where the disability resulted in the use of an assistive device that is not specifically mentioned in the pertinent Diagnostic Code.   

In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as the disability-right leg sciatic nerve impairment-is expressly contemplated by the rating schedule.  As such, the condition does not satisfy the first criteria for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability picture.  

Although the Veteran's representative has asserted the Veteran's use of a power scooter constitutes additional disability manifestations that were not contemplated by the schedular criteria, the Board does not find that to be the case.  Although not expressly contemplated in Diagnostic Code 8520, the Board does note several other sections in VA's governing regulations that provide specific guidance relative to consideration of assistive devices in the assignment of a schedular rating for neurological impairments.  For example, 38 C.F.R. § 3.350 takes into consider prosthetic appliances in the determination of the existence of complete paralysis/loss of use of a foot.  Likewise, 38 C.F.R. § 3.809 specifically indicates loss of use will be held to exist when the act of locomotion is precluded "without the aid of braces, crutches, canes, or a wheelchair."  "Preclude locomotion" is precisely defined as, "the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  38 C.F.R. § 3.809. 

In this case, the report of the Veteran's March 2012 VA examination reveals he does not require constant use of his power scooter; rather, the examination states the Veteran only occasionally uses the scooter "for back pain if going long distances."  This is consistent with the Veteran's objective lower extremity neurological findings on examination, which show mildly-moderately diminished motor, sensory and reflex impairments.  Therefore, the Veteran's occasional use of a motorized scooter for back pain could not be referred to the Director of Compensation Service for consideration of an extra-schedular evaluation relative to his right lower extremity radiculopathy.  At most, this ostensible disability "manifestation" was attributed by the Veteran as being required for his service-connected lumbar spine disability, not his right lower extremity radiculopathy.  Assuming arguendo that his use of a motorized scooter on an occasional basis is also a result of his right lower extremity radiculopathy, the use of this device is considered in VA regulatory guidance, as noted above, when evaluating neurological impairments.  As such, this case does not constitute an exceptional disability picture, such that submission for extra-schedular consideration is warranted.    

Presuming the Veteran's use of a power scooter is considered to have not been expressly contemplated by the schedular rating criteria, the Board still finds submission of the case for extra-scheduler consideration is not warranted.  This follows, because neither the Veteran nor the record shows his use of a powered scooter has caused either marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  For the forgoing reasons, the Board finds the right lower extremity neurological impairment does not warrant submission to the Director of Compensation Service for extra-scheduler consideration.


ORDER

The Board having determined that referral for consideration of entitlement to an increased rating for right lower extremity neurological impairment on an extra-scheduler basis under section 38 C.F.R. § 3.321(b) is not warranted, the benefit sought on appeal is denied. 


REMAND

The Board is of the opinion that additional development is required before the remaining issue on appeal is decided.  

As noted above, the Veteran has averred that a claim for a TDIU has been reasonably raised by the record in the course of his appeal.  

The Board notes that the VA General Counsel has held that the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  

The evidence indicates the RO obtained his Social Security Administration (SSA) records in November 2006.  These records show he was awarded social security disability insurance as a result of degenerative disc disease and arthritis.  In January 2008, the Veteran submitted SSA's narrative decision, which indicates he was determined to have severe impairments resulting from degenerative disc disease, right radiculopathy and a left knee injury.  The Board notes the Veteran is presently service-connected for all three disabilities, which at that time were in appellate status.  

In May 2015, the Veteran provided a VA Form 21-8940, wherein he stated all of his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  At that time he also submitted an "employability evaluation" from a non-physician rehabilitation counselor who reviewed the Veteran's claims file and conducted a telephone interview of him.  In sum, the counselor concluded the Veteran has been unable to perform competitive employment as a result of service-connected disabilities since 1999.  Therefore, the Board finds a claim for TDIU has been reasonably raised by the record, and additional development, as specified below, is necessary before the Board decides the issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should provide the Veteran with all notice required in response to his TDIU claim.  It should also request him to specify if he is claiming to be unemployable due to all of his service-connected disabilities, due to his service-connected back, right lower extremity and left knee disabilities, or some other combination of service-connected disabilities.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Next, the RO or AMC should afford the Veteran examinations to address the severity of all service-connected disabilities claimed by the Veteran to impact upon his ability to obtain and maintain substantially gainful employment, to specifically include a current back and knee examinations.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

The examiner(s) should also specifically state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected back, right lower extremity and left knee disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

If the Veteran is claiming to be unemployable due to all of his service-connected disabilities, the examiner(s) should state an opinion as to whether there is a 50 percent or better probability that the Veteran is unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of all of his service-connected disabilities.

A complete rationale for the opinions must also be provided.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should adjudicate the issue of entitlement to a TDIU based on the service-connected back, right lower extremity and left knee disabilities.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

6.  If appropriate, the RO should adjudicate the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities, and inform the Veteran of his appellate rights with respect to the decision.

Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                      (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


